Citation Nr: 0310995	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the lumbar spine, and, if so, whether the 
claim may be granted.  

2.  Entitlement to service connection for residuals of an 
abdominal aortic aneurysm.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right hip.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse and daughter


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1955.  

This matter came to the Board of Veterans' Appeals on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.  In 
February 1998, the veteran testified before a hearing officer 
at a hearing at the RO.  In July 1999, the veteran, his wife 
and daughter were witnesses at a videoconference hearing 
before the undersigned.  Because the veteran submitted 
additional evidence at that hearing but did not waive review 
of that evidence by the RO, the Board remanded the case to 
the RO in April 2000 for further action pursuant to 38 C.F.R. 
§ 20.1304(c) as in effect at that time.  The case was later 
returned to the Board for further appellate consideration.  

In a decision dated in May 2001, the Board denied secondary 
service connection for osteoarthritis of the lumbar spine, 
service connection for residuals of an abdominal aortic 
aneurysm, an initial rating in excess of 10 percent for 
degenerative arthritis of the right hip and an initial rating 
in excess of 10 percent for degenerative joint disease of the 
left knee.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated in 
June 2002, the Court vacated the May 18, 2001, decision of 
the Board and granted a joint motion of the parties to remand 
the case to allow VA to meet its duty to assist the veteran 
and to readjudicate the claims.  The case was returned to the 
Board in August 2002.  

After obtaining an extension of time to present argument 
and/or evidence in support of the veteran's appeal, the 
veteran's attorney, in late January 2003, submitted a brief 
in support of the veteran's claims.  In that document, the 
attorney framed the issue concerning osteoarthritis of the 
lumbar spine as "Entitlement to service connection for 
arthritis of the lumbar spine" and, in effect, argued that 
service connection should be granted on a direct and 
secondary basis.  To the extent that the argument addresses 
direct service connection, the Board points out that it did 
not decide the matter of direct service connection in the May 
18, 2001, decision, but rather referred that matter to the RO 
as that issue had previously been addressed by the RO in a 
rating decision dated in February 1975.  The Board noted that 
the veteran had been informed of that decision and of his 
appellate rights, but did not appeal.  

Current review of the record confirms that in the February 
1975 rating decision the RO denied service connection for 
arthritis of the lumbosacral spine on a direct basis as well 
as secondary to the veteran's service-connected residuals of 
his left femur fracture.  The RO notified the veteran of this 
decision and his appellate rights, but he did not file a 
notice of disagreement within the following year.  That 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

In September 1996, the veteran filed a "request for re-
evaluation" and said his service-connected left femur and 
hip had caused his back problem.  In its April 1997 rating 
decision, the RO denied secondary service connection for a 
back condition.  In a statement received at the RO later that 
month, the veteran disagreed with the decision and also 
argued that he had had back problems since 1955 when he was 
in an automobile accident in service.  The RO treated this 
document as the veteran's notice of disagreement (NOD) with 
the denial of entitlement to secondary service connection for 
back disability.  The Board agrees, but, in addition, has 
determined that it serves a claim for direct service 
connection for the veteran's back disability.  

In its July 1997 statement of the case (SOC), the RO 
characterized the back issue as service connection for a back 
condition as secondary to the service-connected residuals of 
the veteran's left femur fracture.  Within the SOC, however, 
the RO stated that its decision was that service connection 
for back condition was denied.  In the reasons and bases 
section of the SOC, the RO held that new and material 
evidence had been submitted to reopen the claim and then 
denied the claim on a direct and secondary basis.  With 
submission of a VA Form 9 in September 1997, the veteran 
perfected his appeal regarding secondary service connection 
and indicated his disagreement with denial of direct service 
connection, arguing that his back was injured in service and 
back problems had continued since then.  The Board construes 
this as the veteran's NOD with the RO's denial of direct 
service connection for back disability communicated to him in 
the July 1997 SOC.  See 38 C.F.R. §§ 20.201, 20.302 (2002) 
(written communication in terms that can be reasonably 
construed as disagreement with an adjudicative determination, 
indicating desire to contest that result and filed with the 
originating agency of original jurisdiction within one year 
is a timely NOD).  

In September 1998, the RO issued a supplemental statement of 
the case (SSOC) in which it styled the issue as service 
connection for a back condition secondary to the veteran's 
service-connected fractured left femur, but in the body of 
the SSOC, the RO addressed both direct and secondary service 
connection for the veteran's claimed back condition.  The 
transcript of the veteran's February 1998 hearing shows that 
he testified concerning back problems continuing since his 
in-service automobile accident service.  Review of the 
hearing transcript shows that the veteran set forth arguments 
pertaining to facts in support of his back claim on a direct 
as well as secondary basis, and the Board finds that it 
satisfies the criteria for a substantive appeal.  See 
38 C.F.R. § 20.202 (2002) (substantive appeal is the last 
action an appellant needs to take to perfect an appeal and 
consists of a properly completed VA Form 9 or correspondence 
setting forth specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction).  The 
fact that the substantive appeal (the February 1998 hearing 
transcript) predates the September 1998 SSOC, is not fatal as 
the Court has held that a substantive appeal could be timely 
even though a statement of the case had not yet been issued 
by the RO.  Archbold v. Brown, 9 Vet. App. 124 (1996); but 
see 38 C.F.R. § 20.200 (2002).  Further, in this case as in 
Archbold, the substantive appeal was received within the one-
year period that began in July 1997, the date of the SOC 
containing the RO decision being appealed as it pertained to 
direct service connection for the claimed back disability.  
See 38 C.F.R. § 20.302(b) (2002).  

In view of the foregoing, the Board has determined that the 
veteran's appeal as to direct as well as secondary service 
connection for osteoarthritis of the lumbar spine is properly 
before it.  As noted in the discussion, the RO found that new 
and material evidence had been submitted to reopen the claim 
of service connection for arthritis of the lumbar spine.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue pertaining to service 
connection for osteoarthritis of the lumbar spine has been 
recharacterized as shown on the title page.  

As will be discussed in the decision below, the Board 
concludes that new and material evidence has been submitted 
to reopen the claim for direct and secondary service 
connection for osteoarthritis of the lumbar spine, and to 
that extent the appeal may be allowed.  The remaining issue 
of whether the claim may be granted on the merits as well as 
the other issues on appeal will be addressed in the remand 
that follows the decision.  


FINDINGS OF FACT

1.  In a February 1975 rating decision, the RO denied service 
connection for osteoarthritis of the lumbar spine on the 
basis of finding no evidence of arthritis of the back in 
service or within a year of discharge and finding no current 
evidence that arthritis of the back was secondary to the 
veteran's service-connected left femur fracture residuals.  

2.  Evidence presented since the RO's February 1975 decision 
bears directly and substantially upon the specific matter 
under consideration; is not merely cumulative of previously 
submitted evidence; and is sufficiently significant that it 
must be considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1975 RO decision that denied service 
connection for arthritis of the lumbosacral spine is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

2.  Evidence presented since the RO's February 1975 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for osteoarthritis of the lumbar spine 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for osteoarthritis 
of the lumbar spine on a direct and secondary basis.  As 
indicated earlier, the RO previously denied that claim in a 
February 1975 decision.  

The veteran contends that his back was injured in an 
automobile accident in service, that his back has bothered 
him ever since that injury and that his current low back 
disability is either the direct result of the injury in 
service or was caused or aggravated by his service-connected 
residuals of a left femur fracture that occurred in the same 
automobile accident.  

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  The legislation 
expanded the duty of VA to notify the appellant and any 
representative and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), held that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment.  The Board notes that a precedent 
opinion of VA's General Counsel, VAOPGCPREC 11-00, appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of enactment.  For purposes of this 
decision, the Board will assume that the VCAA is applicable 
to claims or appeals pending on the date of enactment of the 
VCAA.  

Pertinent to the issue of service connection for 
osteoarthritis of the lumbar spine, however, the VCAA appears 
to have left intact the requirement that an appellant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f).  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In addition, amendments to 38 C.F.R. § 3.156(a), revising the 
definition of new and material evidence, apply only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(2001).  Because the veteran filed his current claim before 
August 29, 2001, the former provisions of 38 C.F.R. 
§ 3.156(a) are for application in this case.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002) (a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).  

The Board notes that the Court has held that 38 U.S.C.A. 
§ 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, in its July 1997 SOC, the RO notified the 
veteran of the requirements for establishment of connection 
on a direct or secondary basis and the necessity for new and 
material evidence to reopen a previously denied claim.  In 
the SOC, the RO notified the veteran that recent medical 
evidence was new and material to reopen his claim and in this 
way fulfilled its obligation to inform the veteran of the 
evidence that could be considered new and material.  In view 
of the Board's affirmation of the determination that evidence 
added to the record is new and material to reopen the claim 
for service connection for osteoarthritis of the lumbar spine 
on a direct and secondary basis, no further consideration of 
the duty to notify with respect to the evidence required to 
reopen the claim is required.  



Analysis

In its decision dated in February 1975 the RO denied service 
connection for arthritis of the lumbosacral spine, finding 
there was no evidence of arthritis of the back in service or 
within a year of discharge from service.  The RO also stated 
that the condition was not considered secondary to the 
veteran's service-connected left leg condition on the basis 
of the then-current evidence.  The RO notified the veteran of 
its decision and his appellate rights.  He did not appeal, 
and the decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  A final decision cannot 
be reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  

The Board notes that during the pendency of this claim the 
standard for new and material evidence was amended as 
presented at 38 C.F.R. § 3.156(a) (2002).  That amendment 
applies only to claims to reopen received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001).  Because 
this claim was received before that date, the law in effect 
when the claim was filed is applicable.  That is the standard 
discussed above and published at 38 C.F.R. § 3.156(a) (2001).  

At the time of the February 1975 rating decision, evidence of 
record included the veteran's service medical records, the 
report of a January 1956 VA examination, a VA history and 
hospital summary pertaining to hospitalization in September 
1974 and a VA outpatient record dated in November 1974.  
Evidence added to the record includes more recent private and 
VA medical records, hearing transcripts, and medical articles 
submitted by the veteran.  Of pertinent interest here are the 
report of a June 1997 VA examination and the report of a 
chart review and opinion from a VA orthopedist dated in July 
1997.  These reports are new in that they provide evidence 
not previously of record.  To be material, the evidence must 
be (a) relevant in that it bears directly and substantially 
on the matter under consideration, and (b) so significant, 
either by itself or with other evidence, that it must be 
considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (2001).  

The Board concludes that the June 1997 and July 1997 VA 
reports are material to the claim of entitlement to service 
connection for osteoarthritis of the lumbar spine.  In the 
June 1997 report, the VA examiner concluded that the 
osteoarthritis of the lumbar spine was probably secondary to 
in-service trauma to the left femur and subsequent gait 
changes.  In the July 1997 report, the VA orthopedist said it 
was impossible to attribute the veteran's present spine 
complaints or present degree of spine degeneration solely to 
the motor vehicle accident or the limp or leg length 
inequality because degeneration is multifactorial and related 
to genetics, occupation, sex, smoking, physical conditioning 
and body maintenance.  The orthopedist stated that the 
accident may have contributed to the degenerative process but 
given the lack of symptoms in the post-injury period it would 
have to be in subtle ways over many years and it would be 
very difficult to apportion a blame for that contribution.  
These reports provide medical opinions concerning the 
etiology, and they at least "contribute to a more complete 
picture of the circumstances surrounding the origin" of the 
veteran's osteoarthritis of the lumbar spine to include 
whether it is due to injury in the automobile accident in 
service or is secondary to service-connected residuals of 
fracture of the left femur.  The Board finds, therefore, that 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The claim is therefore is reopened, and to that 
extent the appeal is granted.  


ORDER

As new and material evidence has been received, the claim for 
service connection for osteoarthritis of the lumbar spine is 
reopened; to that extent, the appeal is granted.  


REMAND

Having concluded that the veteran's claim of entitlement to 
service connection for osteoarthritis of the lumbar spine is 
reopened, the Board must evaluate the claim in light of all 
the evidence, both new and old.  Evans v. Brown, 9 Vet. App. 
273 283 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Before the claim may be decided on the merits, it is 
the opinion of the Board that additional development should 
be undertaken and that full compliance with the provisions of 
the VCAA should be assured.  Similarly, it is the Board's 
opinion that additional development should be undertaken with 
respect the remaining issues on appeal.  In view of the 
recent decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which invalidated certain 
aspects of 38 C.F.R. § 19.9 (2002) relative to development 
and adjudication of appeals, the Board concludes that a 
remand is appropriate.  See Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir., May 1, 2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify names, addresses 
and approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers from which he received 
evaluation or treatment for any low back 
disability including osteoarthritis of 
the lumbar spine at any time since 
service.  In addition, he should be 
requested to identify names, addresses 
and approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers (other than Dartmouth-
Hitchcock Medical Center in 1994) from 
which he received evaluation or treatment 
for an aneurysm of the abdominal aorta, 
or post-operative residuals thereof, at 
any time since service.  The RO should 
attempt to obtain records from each 
health care provider the veteran 
identifies.  All actions in this regard 
should be documented fully in the claims 
file.  

2.  The RO should also request that the 
veteran identify names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers from which he received 
treatment or evaluation of degenerative 
arthritis of the right hip or 
degenerative joint disease of the left 
knee at any time from February 1997 to 
the present.  The RO should attempt to 
obtain records from each health care 
provider the veteran identifies.  All 
actions in this regard should be 
documented fully in the claims file.  

3.  Notwithstanding the actions requested 
in paragraphs 1 and 2, the RO should 
obtain the veteran's medical records 
pertaining to evaluation and treatment at 
the VA Medical Center in White River 
Junction, Vermont, in 1973, 1974, and 
1987 and during the period from February 
1997 to the present.  Please obtain the 
following types of records:  outpatient 
progress notes, discharge summaries, 
consultation reports, reports of imaging 
studies (X-ray, MRI, CT scan), and 
procedures.  

4.  The RO should also request that the 
veteran provide a statement detailing his 
employment history and documenting, if 
possible, time lost from work or other 
employment limitations attributable to 
his service-connected residuals of left 
femur fracture, arthritis of the right 
hip and degenerative joint disease of the 
left knee.  

5.  Thereafter, the RO should make 
arrangements for a VA orthopedic 
examination to determine the nature and 
etiology of the veteran's osteoarthritis 
of the lumbar spine and to determine the 
severity of the degenerative arthritis of 
his right hip and the severity of the 
degenerative joint disease of the left 
knee.  

With respect to the right hip and left 
knee, the examiner should be requested to 
obtain all indicated studies, including 
range of motion and X-ray studies.  The 
examiner should specifically determine 
and describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use of the right 
hip and make the same kind of 
determination for the left knee.  The 
examiner should identify any objective 
evidence of pain or functional loss due 
to pain or pain on use of the right hip 
and should also identify any objective 
evidence of pain or functional loss due 
to pain or pain on use of the left knee.  

The examiner should also be requested to 
determine the nature and etiology of the 
veteran's osteoarthritis of the lumbar 
spine.  All indicated studies, including 
X-rays, should be performed.  After 
review of the veteran's service medical 
records and all post-service evidence of 
record, the examiner should be requested 
to provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that osteoarthritis of 
the lumbar spine is causally related to 
the veteran's service or to any incident 
of service, including the automobile 
accident in February 1955.  In addition, 
the examiner should be requested to 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
osteoarthritis of the lumbar spine was 
caused or chronically worsened by 
service-connected residuals of a fracture 
of the left femur, his service-connected 
degenerative arthritis of the right hip 
and/or his service-connected degenerative 
joint disease of the left knee.  

Send the claims folder to the examiner 
for review of pertinent documents.  The 
examiner's report should confirm that the 
examiner reviewed the claims file.  

6.  In addition, the RO should arrange 
for a VA surgical examination of the 
veteran pertaining to residuals of an 
abdominal aortic aneurysm.  The physician 
should determine the nature of the post-
operative residuals of repair of the 
rupture of the aneurysm.  In addition, 
the physician should be requested to 
review the veteran's service medical 
records and all post-service evidence of 
record, including multiple medical 
articles submitted by the veteran 
pertaining to blunt trauma, and provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that the veteran's abdominal aortic 
aneurysm was causally related to service 
or to any incident of service, including 
the automobile accident in February 1955.  
Send the claims folder to the physician 
for review of pertinent documents.  The 
physician's report should confirm that 
the physician reviewed the claims file.  

7.  The RO must review the claims file 
and ensure that all other notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  All actions in this regard 
should be documented fully in the claims 
file.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate entitlement to 
service connection for osteoarthritis of 
the lumbar spine (on a direct and 
secondary basis) and entitlement to 
service connection for residuals of an 
abdominal aortic aneurysm.  In addition, 
with consideration of the possibility of 
staged ratings and assessment of 
functional loss of affected joints, the 
RO should also readjudicate entitlement 
to an initial rating in excess of 10 
percent for degenerative arthritis of the 
right hip and entitlement to an initial 
rating in excess of 10 percent for 
degenerative joint disease of the left 
knee.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and provide the veteran an 
appropriate opportunity to respond.  

Thereafter, the case should be retuned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified by the RO.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



